 Case 1:19-cv-00963-JTN-RSK ECF No. 15 filed 02/12/20 PageID.101 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                        __________________________________


ELIZABETH ROSE WHITE
MCCDONNEL,                                Case No. 1:19-cv-963

      Plaintiff,                          Hon. Janet T. Neff

v.

KALAMAZOO COUNTY and
STEPHANIE MOORE WILLIAMS
and JULIE ROGERS, in their official
and individual capacities,

      Defendant.

Katherine Smith Kennedy, Esq.           Thomas L. Fleury, Esq.
Pinsky, Smith, Fayette & Kennedy, LLP   Gouri G. Sashital, Esq.
Attorneys for Plaintiff                 Keller Thoma PC
148 Monroe Center St NW, Suite 805      Attorneys for Defendants Rogers and
Grand Rapids, MI 49503                  Kalamazoo County
(616) 451-8496                          26555 Evergreen Road – Ste 1240
kskennedy@psfklaw.com                   Southfield, MI 48076-4251
                                        (313) 965-7610
                                        llm@kellerthoma.com
                                        tlf@kellerthoma.com

                                        Timothy Ferrand, Esq.
                                        Cummings McClorey Davis & Acho
                                        Attorney for Defendant Williams
                                        19176 Hall Rd., Ste. 220
                                        Clinton Twp, MI 48038
                                        (586) 228-5600
                                        tferrand@cmda-law.com




 NOTICE OF SELECTION OF FACILITATIVE MEDIATOR
 Case 1:19-cv-00963-JTN-RSK ECF No. 15 filed 02/12/20 PageID.102 Page 2 of 2




      The parties by their respective attorneys have agreed to select WILLIAM JACK

as the facilitative mediator in the above-captioned matter.

                                  PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                  Attorneys for the Plaintiff

Dated: February 12, 2020          By: /s/   Katherine Smith Kennedy
                                                 Katherine Smith Kennedy, Esq.
                                                 146 Monroe Center NW, Suite 805
                                                 Grand Rapids, MI 49503
                                                 (616) 451-8496




                                             2
